Citation Nr: 1757417	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-22 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a left foot disability other than hallux valgus. 

5.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD). 

6.  Entitlement to an initial rating in excess of 10 percent for a disability of the right medial malleolus.  

7.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1977 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated February 2010, May 2010, and January 2015.  

In November 2017, the Veteran filed a motion to advance his case on the docket.  As the criteria for advancement on the docket have been met, the motion is granted, and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The claim for service connection for bilateral hearing loss was characterized as a reopened claim in the August 2013 statement of the case.  As will be seen, a previous claim for service connection for hearing loss was denied in a final rating decision.  The Board must make an independent determination as to whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, this issue has been characterized accordingly on the first page of this decision.  

The Board notes that in addition to the claim on appeal for service connection for a left foot disability, a November 2017 rating decision denied service connection for right and left hallux valgus.  These matters are not on appeal to the Board.  Therefore, as for the issue on appeal, the Board will confine its review to the determination of whether new and material evidence has been received to reopen a claim for service connection for a left foot disability other than hallux valgus.  

Similarly, the Board observes that the Veteran's claim for service connection for a foot disability was initially a claim for service connection for both feet.  During the course of this appeal, entitlement to service connection for degenerative joint disease of the right foot was granted in an October 2014 rating decision.  This is considered a complete grant of the benefit sought on appeal for the right foot.  However, the matter of whether new and material evidence has been received to reopen the Veteran's claim for service connection for a left foot disability other than hallux valgus remains before the Board.  

The issues of entitlement to service connection for hypertension; whether new and material evidence has been received to reopen the Veteran's claim for service connection for a left foot disability other than hallux valgus; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a current diagnosis of sleep apnea and the Veteran denied having sleep problems during service, and there is no evidence of a nexus between the current sleep apnea that was diagnosed many years after discharge and active service.  

2.  Entitlement to service connection for hearing loss was denied in an August 2006 rating decision on the basis that there was no current diagnosis of hearing loss; the Veteran did submit a notice of disagreement with this decision, and new and material evidence was not received within the one year appeal period.  

3.  The evidence pertaining to the Veteran's hearing loss received since August 2006 includes evidence not previously considered, but without evidence of current hearing loss as defined by VA regulation it is not material.

4.  Entitlement to service connection for a left foot disability was denied in an August 2006 rating decision on the basis that there was no evidence of a current diagnosis; however, new and material evidence relating to this previously unestablished fact has been received.  

5.  The Veteran's PTSD is productive of intrusive thoughts, physiological reactivity, emotional detachment, irritability, depressive affect, decreased interest in activities, and sleep disturbance which result in occupational and social impairment with reduced reliability and productivity.  

6.  The Veteran has had no more than moderate limitation of motion of the right ankle throughout the appeal period, without further limitations due to repetitive use or flare-ups.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017). 

2.  The August 2006 rating decision that denied service connection for hearing loss and a left foot disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.105(a), 3.156(b) (2017).

3.  New and material evidence to reopen the Veteran's claim for service connection for hearing loss has not been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a), 3.385 (2017).  

4.  New and material evidence to reopen the Veteran's claim for service connection for a left foot disability has been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  

5.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.21, 4.130, Code 9411 (2017).  

6.  The criteria for an initial evaluation in excess of 10 percent for a disability of the right medial malleolus have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.21, 4.71a, Code 5271 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran was provided with a notification letter in a July 2009 prior to the initial adjudication of his claims.  

Regarding the duty to assist, the Veteran has been afforded VA examinations for his PTSD.  The Veteran's VA treatment records have also been obtained, or certified as not existing or available.  Private medical records have also been received, and he has declined his right to a hearing.  

The Veteran was also afforded VA examinations of his right ankle in December 2009 and November 2014.  The November 2014 examination report does not include the passive range of motion.  Neither examination notes if the range of motion was obtained with weight bearing or includes range of motion of the opposite ankle.  However, the December 2009 VA examination includes the passive range of motion for the right ankle.  In November 2014 the range of motion was normal.  The Veteran does not contend that the he is prejudiced by these omissions, so a remand for another VA examination of the joints is not necessary.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  The remaining criteria necessary to evaluate the Veteran's disability is included in the report.  In sum, the Board finds that the overall evidence of record is sufficient to understand the disability picture and assess the proper rating.

The Veteran has not been provided a VA examination of his claimed sleep apnea.  VA is to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Id. at 83. 

In this case, while recent treatment records include reports of sleep apnea, the service treatment records are entirely negative for evidence of this disability.  The Veteran has not advanced any theory or reported continuity of symptomatology that would indicate the sleep apnea may be associated with active service.  Therefore, even the low threshold for finding a link between the sleep apnea and service has not been met, and an examination is not required for this issue.  

As such, the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he is entitled to service connection for sleep apnea.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309 and sleep apnea is not listed.  Walker v. Shinseki, 
708 F.3d 1331, 1336-38 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C. 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b). 

The Veteran's service treatment records do not contain complaints or treatment pertaining to sleep apnea.  Periodic examinations dated January 1981, July 1990, and April 1991 were normal, and the Veteran affirmatively denied sleep problems on a July 1990 Report of Medical History.  The June 1994 separation examination was negative for sleep apnea.  The Veteran also answered "no" to a history of trouble sleeping on the medical history he completed at separation.  12/17/2014 STR - Medical, pp. 3, 5.  

Post-service records include private medical records with a November 2008 diagnosis of insomnia not otherwise specified.  A June 2009 private sleep study noted abnormalities including apneas, but did not include a diagnosis of sleep apnea.  8/14/2009 Medical Treatment Records - Non-Government Facility, pp. 23, 59.  

On a December 2010 VA Gulf Registry Examination, the Veteran gave a history of having sleep apnea, and of using a CPAP machine.  His private medical records were said to indicate diagnosis and treatment for sleep apnea.  The Veteran did not indicate that this problem was in anyway related to service.  1/3/2011 VA Examination, p. 1, 3.  

VA treatment records dated October 2012 show the Veteran states he is treated for sleep apnea.  10/21/2017 Capri, p. 191.  

A June 2014 VA General Medical Gulf War Examination did not include a diagnosis of sleep apnea.  6/10/2014 VA Examination, p. 1. 

The Board finds that the evidence does not support entitlement to service connection for sleep apnea.  There is no evidence of this disability during service or until many years after discharge from service.  The Board acknowledges that the Veteran has stated that, in general, he did not go to sick call as it was bad for his career.  However, the June 1994 separation examination and medical history were obtained at the end of his career, and neither of these includes a diagnosis of sleep apnea.  In fact, the Veteran denied a history of sleep problems.  The Board finds such evidence to be probative and weigh against the Veteran's sleep apnea claim.

The initial evidence of sleep problems is dated November 2008, which is more than 14 years after the Veteran's discharge from service.  He did not relate his sleep problems to service at that time, although he did indicate that disabilities other than his sleep problem had begun in service.  The Board finds that as the Veteran believed certain disabilities to be related to service that the absence of a sleep apnea being related to service is evidence that weighs against the claim.  The Board notes that the Veteran's "lay statements must be weighed against other evidence, including the absence of military records supporting the [appellant]'s lay assertions."  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); see Buczinski v. Shinseki, 24 Vet. App. 211, 224 (2011) (holding that the absence of evidence can constitute substantive evidence "where silence in the records tends to disprove [a] fact")

Additionally, the June 2009 sleep study did not mention active service or otherwise indicate that this was a long standing problem.  There is no competent evidence that relates sleep apnea to service, and the Veteran has not provided an opinion of his own as to why he believes sleep apnea should be service connected.  The Veteran's complaints of nightmares and sleep problems other than apnea are considered and included in the evaluation of his service connected PTSD.  However, as there is no evidence of sleep apnea in active service or a nexus between the current disability and active service, service connection is not warranted for sleep apnea. 

New and Material Evidence

The Veteran contends that he had hearing loss as a result of active service.  He believes that he is entitled to service connection for his claimed disability.  

The record shows that entitlement to service connection for hearing loss for each ear was previously denied in an August 2006 rating decision.  The Veteran was notified of this decision and provided with his appellate rights in an August 2006 letter.  He did not submit a notice of disagreement with this decision within one year of receipt of the letter.  There is no record that new and material evidence was received within the one year appeal period.  Therefore, the August 2006 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The evidence considered by the August 2006 rating decision consisted of the Veteran's service treatment records.  The decision noted that the Veteran had normal hearing in each ear at discharge upon the Veteran's retirement physical.  
It further noted that he had not responded to a written request by VA for evidence to support his claim, including evidence that hearing loss had existed from military service to the present and current hearing loss.  Therefore, his claims were denied.  8/28/2006 Rating Decision - Narrative, p. 1.  

Evidence received since August 2006 includes the report of a November 2009 VA hearing examination.  This shows that the Veteran had auditory thresholds of 10, 20, 20, 30, and 20 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  The left ear had auditory thresholds of 15, 20, 15, 20, and 
35 decibels at these same frequencies.  Speech recognition scores were 94 percent for each ear.  11/5/2009 VA Examination, p. 1.  A January 2010 addendum notes that this does not meet the criteria for disability under VA regulations.  

The Veteran underwent another VA audiology examination in December 2010.  On this occasion, the Veteran had auditory thresholds of 10, 20, 20, 25, and 20 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  The left ear had auditory thresholds of 10, 15, 10, 10, and 25 decibels at these same frequencies.  Speech recognition scores were 98 bilaterally.  1/3/2011 VA Examination, p. 24.  

VA treatment records dating through October 2017 do not include an audiology examination that is more recent than the December 2010 study.  They also fail to show ongoing treatment for hearing loss.  

In light of the evidence, as reviewed above, the Board concludes that new and material evidence has not been submitted.  The August 2006 rating decision denied the Veteran's claim on the basis that there was no evidence of current hearing loss of either ear as defined by 38 C.F.R. § 3.385, and thus no current disability for which service connection could be awarded.  The evidence received since that time includes two VA audiology examinations, neither of which demonstrate hearing loss as defined by 38 C.F.R. § 3.385.  This evidence is new, in that it was not previously considered.  However, it is not material because it continues to fail to indicate that the Veteran has a current hearing loss as defined by the VA regulation, which was the basis of the original denial.  As new and material evidence has not been submitted, the Veteran's claim for service connection for bilateral hearing loss may not be reopened. 

In reaching this decision, the Board is aware that the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade, 24 Vet. App. at 117-20.  In this case, in the absence of evidence of a current disability as defined by VA regulation, the McLendon standard has not been met.  Therefore, the petition to reopen the hearing loss issue is denied.   

The August 2006 rating decision also denied service connection for a left foot disability.  As noted, the Veteran did not appeal this decision and new and material evidence was not received within the appeal period, so it is final and not subject to revision on the same factual basis.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.105(a), 3.156.  This rating decision denied the initial claim because there was no evidence that the claimed foot disability existed.  Since this final denial, a June 2014 VA examination report reflects diagnoses of metatarsalgia, hallux valgus and degenerative arthritis of the left foot.  The Board finds the 2014 VA examination report to be new evidence as it was not of record in 2006.  As the current disability element was previously unestablished, the Board finds this examination report to also be material.  As such, the petition to reopen is allowed; however, the Board finds that additional development is necessary regarding the merits. 

Increased Rating

The Veteran contends that the initial evaluations currently assigned to his PTSD and right medial malleolus injury are inadequate.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.   

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).  

PTSD

Entitlement to service connection for PTSD was granted in the February 2010 rating decision on appeal.  A 30 percent rating was originally assigned for this disability, effective from June 2009.  This rating was appealed by the Veteran.  An August 2013 rating decision increased the evaluation to 50 percent, also effective from June 2009.  The Veteran has not expressed satisfaction with this evaluation, and the matter remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004) 

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.  

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.  Indeed, "VA must engage in a holistic analysis" that assess the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those symptoms; and assigns an evaluation that most nearly approximates the level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

The evidence includes the report of a November 2009 VA psychiatric examination.  The Veteran was married and in touch with his family.  He was working full time, and also had a part-time job.  He reported turning into an alcoholic after service.  The Veteran had never been hospitalized or presented to the emergency room for psychiatric treatment since discharge.  He reported being in a decent mood most of the time and denied having a depressed mood.  He reported loss of pleasure and social withdrawal.  The Veteran did not like crowds, and he did few activities outside of the home other than work.  He had problems sleeping throughout the night, intrusive thoughts, upsetting dreams and nightmares, avoidance of certain thoughts and feelings, feelings of irritability and anger, and hypervigilance.  On mental status examination, he was friendly and made appropriate eye contact.  His thoughts were logical with no evidence of hallucinations or delusions.  His speech was normal, mood euthymic, and affect appropriate.  He denied current suicidal and homicidal ideation.  He was oriented with fair recall and good judgment.  The diagnosis was PTSD.  He was assigned a score of 55 on the Global Assessment of Functioning (GAF) scale.  11/5/209 VA Examination, p. 4.  

The Veteran underwent another VA PTSD examination in December 2010.  He continued to work and had worked the past 16 years as a ROTC instructor with additional part-time work with stadium security.  He was planning to retire at the end of the year due to a loss of patience with his students.  The Veteran had been married for two years but described his relationship as poor.  He had one co-worker with which he was close.  The Veteran did not socialize as much as before but attended religious services regularly.  There had been no hospitalizations since the last examination.  The Veteran noted his mood used to be more upbeat.  He reported a depressed mood and episodes of crying or tearfulness.  There was loss of pleasure and diminished participation.  He had sleep difficulties with nightmares.  There was no low energy or psychomotor retardation.  He reported memory problems but denied suicidal or homicidal thoughts.  The Veteran also denied intrusive thoughts.  He denied avoidance of certain thoughts or feelings.  The Veteran said he was emotionally numb but did not feel cut off from others.  He had increased problems with irritability and anger, but denied excessive worry and panic attacks.  On mental status examination, he was appropriately groomed.  The Veteran was cooperative and made eye contact, his thoughts were logical and goal directed, there was no evidence of hallucinations or delusions, and his speech was normal.  His mood was depressed and his affect was restricted.  He was oriented with good judgment.  The diagnoses were PTSD and depressive disorder, and his GAF score was 53.  1/3/2011 VA Examination, p. 14.  

VA treatment records show that in October 2012 the Veteran was seen with the complaint that he believed he was losing a grip on things.  He reported increasing irritability and difficulty controlling his temper with his high school students.  The Veteran reported a depressed mood, decreased interest, difficulty in staying asleep, isolation and social withdrawal, panic attacks, nervousness, tension, and chronic worries.  He worked as a high school teacher.  On mental status examination he was well dressed and groomed, had normal speech and movement, denied hallucinations, and denied suicidal and homicidal ideations.  The diagnoses were PTSD and depression not otherwise specified.  The GAF score was 58.  10/21/2017 Capri, p. 205.  

A February 2013 psychological assessment shows that the Veteran's symptoms were unchanged.  10/21/2017 Capri, p. 157.  

Another VA PTSD examination was conducted in November 2014.  The Veteran endorsed intrusions, physiological reactivity, decreased interest in activities, emotional detachment, sleep disturbance, anger and irritability, and persistent negative beliefs.  The examiner determined that the Veteran's current diagnosis was an anxiety disorder with PTSD features.  He described this as a downward progression of the previous diagnosis of PTSD, as the Veteran did not endorse the avoidance symptoms necessary to meet the full criteria for PTSD.  He also had a depressive disorder due to the breakup of his marriage.  The examiner said that this was not related to service, and that it was possible to distinguish the symptoms.  The anxiety disorder symptoms were intrusive thoughts; physiological reactivity; emotional detachment; and irritability.  The symptoms attributable to the depressive disorder were depressive affect; mild memory loss; and guilt.  Overlapping symptoms included depressive affect; decreased interest in activities; and sleep disturbance.  However, the examiner also opined it was impossible to differentiate what portion of occupational and social impairment was due to each diagnosis, and the overall level of impairment was occupational and social impairment with reduced reliability and productivity.  The examiner added that although the Veteran had reported agitation on his jobs in the school system and difficulty work with some of the children, his exercise of control and good judgment appears to have improved.  Verbal, but not physical, altercations were noted.  Further, the Veteran would remove himself from stressful situations prior to an escalation.  11/26/2014 C&P Exam.  

VA treatment records dated January 2015 indicate that the Veteran's symptoms were more or less the same as the previous examination.  He was noted to have retired from full time work in June 2013 because he was concerned about his anger issues with the students.  3/9/2015 Medical Treatment Record - Government Facility, p. 1.  These symptoms continued throughout 2015.  August 2015 treatment records show that the Veteran had engaged in numerous activities, including travel with his family, church, and going out to eat.  His goal was to complete additional activities.  The Veteran's affect was euthymic and he denied SI/HI.  This VA clinician stated that despite missing a number of sessions, the Veteran had engaged in lots of activities that were challenging for him and did an excellent job.  10/21/2017, Capri, p. 51.  

VA treatment records dated October 2017 show that the Veteran was alert and oriented.  He denied suicidal and homicidal ideations; paranoid and delusional thought; and psychomotor agitations, but he appeared very irritable and angry.  On mental status examination, the Veteran was appropriately groomed.  His thought process was logical and goal directed.  Speech and memory were normal, and the Veteran was oriented.  His insight and judgment were good.  The Veteran declined to answer questions about depression or anxiety.  10/21/2017, Capri, p. 2.

The Board finds that entitlement to an initial rating in excess of 50 percent for PTSD has not been met as these criteria more nearly approximate the Veteran's psychiatric disability picture.  The Veteran's symptoms include intrusive thoughts; physiological reactivity; emotional detachment; and irritability.  Overlapping symptoms due to his non-service connected depressive disorder include depressive affect; decreased interest in activities; and sleep disturbance, and must be considered in the evaluation of the PTSD.  However, the Veteran has never reported or displayed symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships.  He has demonstrated increased irritability but without impaired impulse control and violence, even after provocations from his students.  The Veteran was employed on a full time basis for much of the appeal period.  The evidence indicates he left his job at least in part due to stress and nonviolent confrontations with some students, but the fact that he did not become violent shows that the Veteran retained control over his impulses.  He also had a part-time job and has indicated a desire to keep working.  The Veteran also divorced during this period, but he continues to socialize to a certain extent, he travels with his family, and has attempted to increase his activities.  

The Veteran's scores on the GAF scale have remained between 53 and 58 for the entire appeal period.  GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  
A score of 51-60 indicates moderate symptoms, or moderate difficulty in social, occupational or school functioning.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  The Board finds that these scores are consistent with the symptoms noted above and the November 2014 VA examiner's opinion that the Veteran has occupational and social impairment with reduced reliability and productivity.  In sum, the totality of the competent evidence shows occupational and social impairment with reduced reliability and productivity warranting continuation of the 50 percent rating for the entire appeal period.  

Right Medial Malleolus

Entitlement to service connection for a status post right medial malleolus injury was granted in the February 2010 rating decision on appeal.  A zero percent rating was originally assigned for this disability, effective from June 2009.  This rating was appealed by the Veteran.  The August 2013 rating decision increased the evaluation to 10 percent, also effective from June 2009.  As with the PTSD, the Veteran has not expressed satisfaction with this evaluation, and the matter remains on appeal.  

The Veteran's right medial malleolus injury is evaluated under the rating code for limited motion of the ankle.  Marked limitation is evaluated as 20 percent disabling.  Moderate limitation warrants continuation of the 10 percent rating.  38 C.F.R. § 4.71a, Code 5271.  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Normal range of motion of the ankle is zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.  

A December 2009 VA examination of the joints found that there was no obvious deformity of the right ankle.  It was stable to inversion and eversion, and the drawer sign was negative.  Dorsiflexion was from zero to 10 degrees, and plantar flexion from zero to 30 degrees on both active and passive testing against resistance.  There was stiffness at the endpoints but no pain, fatigue, weakness, or incoordination with repetitive motion.  An X-ray showed bony irregularity at the tip of the medial malleolus likely from an old injury, and normal ankle mortis.  1/3/2011 VA Examination, pp. 30-31.  

The Veteran underwent an additional VA examination of the right ankle in November 2014.  The Veteran complained of lateral pain that comes and goes.  He reported no swelling instability, surgery, or medications.  The initial range of motion was normal, without objective evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue.  He was able to perform repetitive use testing, which did not result in loss of function or range of motion.  He did not report flare-ups that impacted the function of his ankle.  His plantar flexion and dorsiflexion strength was 5/5.  There was no ankylosis and no assistive devices were used.  An X-ray study was obtained, but arthritis was not shown.  11/26/2014 C&P Exam, p. 1.  

The Board finds that the evidence does not support entitlement to a rating in excess of 10 percent for the Veteran's disability of the right medial malleolus for any portion of the appeal period.  The December 2009 examination shows that the right ankle retained half of the dorsiflexion and over half of the plantar flexion, without additional loss of motion due to pain, fatigue, weakness, or incoordination with repetitive motion.  The November 2014 VA examination found that the right ankle had normal range of motion without loss of motion due to pain, fatigue, weakness, or incoordination, or on flare-ups.  As the Veteran has had at least half of the range of motion or more for the entire appeal period, and currently has normal range of motion, the limitation of motion cannot be characterized as greater than moderate, which merits continuation of the 10 percent rating.  

The Board has considered whether or not the use of other rating codes pertaining to the ankle may be beneficial to the Veteran.  Unfortunately, the other codes are not applicable.  There is no evidence that the Veteran has ankylosis of the ankle; ankylosis of the subastragalar or tarsal joint; malunion of the os calcis or astragalus; or astragalectomy.  He has not undergone an astragalectomy.  Therefore, none of these rating codes would result in a higher rating for the Veteran.  38 C.F.R. § 4.71a, Code 5270, 5272, 5273, and 5274.  


ORDER

Service connection for sleep apnea is denied. 

New and material evidence has not been received to reopen a claim for service connection for bilateral hearing loss; the petition to reopen is denied. 

New and material evidence has been received to reopen a claim for service connection for a left foot disability; the petition to reopen is allowed. 

An initial rating in excess of 50 percent for PTSD is denied. 

An initial rating in excess of 10 percent for a disability of the right medial malleolus is denied. 


REMAND

The Veteran contends that his hypertension is the result of his service-connected PTSD.  The Veteran has not been provided a VA examination in order to ascertain whether or not his hypertension was caused or aggravated by his PTSD.  See 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  The Board finds that be scheduled for such an examination.  In this regard, the Board notes that VA has recognized there is some evidence to indicate that PTSD is related to cardiovascular disorders, including hypertension, and studies have found an association between PTSD and poor cardiovascular health.  See, e.g., https://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp.

Regarding, the Veteran was also afforded a VA examination of his left foot in June 2014, even though VA was under no obligation to provide this examination.  Indeed, the Court of Appeals for Veterans Claims has held that VA need not conduct an examination with respect to previously denied claims, because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  However, if VA provides the Veteran with an examination, the examination must be adequate.    

The June 2014 examiner noted that the Veteran has a parachutist badge, but opined that it was less likely than not that the Veteran's left foot disability was incurred in or caused by active service.  The rationale was that there was no evidence of treatment for a left foot disability in service, and no evidence of a chronic or on-going left foot medical condition associated with and/or aggravated by military service.  However, the Board notes that an opinion based solely on the absence of evidence of treatment in service is inadequate.  Service connection may be established for a disability resulting from an injury in service without regard to when the disability initially manifested.  

Furthermore, the second portion of the opinion is conclusory.  Finally, although the examiner appears to state there is no ongoing left foot disability, X-ray studies from this same examination note moderate degenerative arthritic changes demonstrated at the first metatarsophalangeal joints, greater on the left.  6/10/2014 C&P Exam, pp. 1, 5, 12.  Given that the rationale for the opinion is inadequate and does not address the X-ray results on the examination, the Board finds that an additional opinion is required.  

Finally, the Veteran contends that his service-connected disabilities combine to render his unemployable.  The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  The Veteran meets these scheduler requirements since June 19, 2009.  

The October 2017 VA treatment for the Veteran's PTSD states that the Veteran had recently reported for his VA vocational rehabilitation program but that there was some confusion regarding the orientation process.  10/21/2017 Capri, p. 2.  Although the record includes vocational rehabilitation applications from 2010 to 2011, it does not include any records relating to his most recent attempt to receive vocational rehabilitation.  11/30/2017 VR&E-General.  The Board notes that any reports pertaining to the Veteran's ability to be rehabilitated would be relevant to his claim for TDIU.  Therefore, an attempt must be made to obtain his most recent vocational rehabilitation records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all Vocational Rehabilitation records dating from 2011 to the present and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination of his hypertension.  The claims file should be provided to the examiner and the examination report should state that it has been reviewed.  At the conclusion of the examination and review, the examiner should provide the following opinions:

a) Is it as likely as not that the Veteran's hypertension was incurred in or due to active service?

b) If the answer to (a) is negative, is it as likely as not that the Veterans' hypertension was incurred due to his service-connected PTSD?  If not, is it as likely as not that his hypertension was aggravated (increased in severity beyond natural progression) by the PTSD?  If there is aggravation, can a baseline severity for the hypertension prior to aggravation be determined?  If so, describe that baseline.  The examiner is to note the VA information regarding PTSD and physical (link provided above in the body of this Remand).

c) If the answers to (a) and (b) are both negative, is it as likely as not that the Veterans' hypertension was incurred due to any other service-connected disability, including medication used to treat those disabilities?  If not, is it as likely as not that his hypertension was aggravated (increased in severity beyond natural progression) by any other service-connected disability?  If there is aggravation, can a baseline severity for the hypertension prior to aggravation be determined?  If so, describe that baseline.

A comprehensive rationale for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  Schedule the Veteran for a VA examination of his left foot.  The claims file should be provided to the examiner and the examination report should state that it has been reviewed.  At the conclusion of the examination and review, the examiner should provide the following opinions:

a) Is it as likely as not that the Veteran's left foot disability, to include the degenerative arthritic changes demonstrated at the first metatarsophalangeal joint on X-ray study, was incurred in or due to active service?  

A comprehensive rationale for all opinions should be provided.  The sole reason for a negative opinion cannot be the absence of treatment during service.  The opinion should explain why or why not any disability first diagnosed many years after service can be related to service.  The Veteran's contentions and parachutist badge should be considered in the formulation of the opinions.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


